 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     TWO MEN AND A                                  )
 4   TRUCK/INTERNATIONAL, INC.,                     )
                                                    )      Case No.: 2:18-cv-00391-GMN-VCF
 5
                          Plaintiff,                )
 6         vs.                                      )                     ORDER
                                                    )
 7   MOVING AUTHORITY ENTERPRISE                    )
     CORPORATION,                                   )
 8                                                  )
 9                        Defendant.                )
                                                    )
10
11          Pending before the Court is the Report and Recommendation of United States

12   Magistrate Judge Cam Ferenbach, (ECF No. 22), which recommends that Plaintiff Two Men

13   and a Truck/International, Inc.’s (“Plaintiff’s) Motion for Default Judgment against Defendant

14   Moving Authority Enterprise Corporation (“Defendant”), (ECF No. 21), be granted.

15          A party may file specific written objections to the findings and recommendations of a

16   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);

17   D. Nev. Local R. IB 3-2. Upon the filing of such objections, the Court must make a de novo

18   determination of those portions to which objections are made. 28 U.S.C. § 636(b)(1); D. Nev.

19   IB 3-2(b). The Court may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b).

21   Where a party fails to object, however, the Court is not required to conduct “any review at all . .

22   . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).

23   Indeed, the Ninth Circuit has recognized that a district court is not required to review a

24   magistrate judge’s report and recommendation where no objections have been filed. See, e.g.,

25   United States v. Reyna–Tapia, 328 F.3d 1114, 1122 (9th Cir. 2003).


                                                 Page 1 of 2
 1          Here, no objections were filed, and the deadline to do so has passed.
 2   Accordingly,
 3          IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 22), is
 4   ACCEPTED and ADOPTED in full.
 5          IT IS FURTHER ORDERED that Plaintiff’s Motion for Default Judgment, (ECF No.
 6   21), is GRANTED.
 7          IT IS FURTHER ORDERED that Plaintiff is awarded damages for (1) attorney’s fees
 8   in the amount of $24,156.50 pursuant to 15 U.S.C. § 1117(a)(3); and (2) costs in the amount of
 9   $138.77 pursuant to 15 U.S.C. § 1117(a)(3). The total award is therefore $24,295.27.
10          IT IS FURTHER ORDERED that Plaintiff is granted permanent injunctive relief
11   prohibiting Defendant from using Plaintiff’s trademark, service mark, name, logo, or source
12   designation of any kind that is a copy, reproduction, colorable imitation, or simulation of
13   Plaintiff’s marks in connection with Defendant’s business or services. The Court enters the
14   permanent injunction as stated in the the proposed judgment attached to Plaintiff’s Motion for
15   Default Judgment. (ECF No. 21-4).
16          The Clerk of Court shall enter judgment accordingly and close the case.
17
18                       20
            DATED this ________ day of August, 2019.
19
20                                                 ___________________________________
                                                   Gloria M. Navarro, Chief Judge
21                                                 United States District Court
22
23
24
25


                                                Page 2 of 2
